        Case 2:19-cr-00111-WFN          ECF No. 574         filed 04/29/20     PageID.3136 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 UNITED STATES OF AMERICA,                                                     2:19-CR-0111-WFN
                                                                    Case Nos.
                                       Plaintiff,                              2:19-CR-0173-WFN-1
        -vs-                                                        CRIMINAL MINUTES
 LUIS MANUEL FARIAS-CARDENAS (1),                                   DATE:               APRIL 29, 2020
 JOSHUA ISAAC STINE (2),                                            LOCATION:           SPOKANE
 PATRICK ELLIOTT PEARSON (3),
 CRISTIAN MISAEL GOMEZ (4),
 LUIS MANUEL RAMIREZ (5),
 ZACARIAS MARTINEZ-GARZA (6),                                       TELEPHONIC PRETRIAL AND
 MARIANO RUIZ-BALDERAS (8),                                         SCHEDULING CONFERENCE
 AMY JO DYGERT (13),
 MICHAEL EDWARD McLAUGHLIN, JR., (15),
 GERARDO FARIAS-CONTRERAS (17),
 ELICEO FARIAS-CARDENAS (18), and
 PATRICK ELLIOTT PEARSON,
                             Defendants.


                                     Hon. Wm. Fremming Nielsen
    Joanna L. Knutson                               Heather Foe                              Ronelle F. Corbey
   Courtroom Deputy                              Law Clerk                               Court Reporter
                             Christopher R. Black    for           (1) Roger J. Peven           for              (6)
                             Kent N. Doll, Jr.       for           (2) Karen S. Lindholdt       for              (8)
   Caitlin A. Baunsgard      Bryan P. Whitaker       for           (3) Nicolas V. Vieth        for               (13)
                                & 2:19-CR-0173-WFN-1                    Frank L. Cikutovich    for               (15)
                             James M. Parkins        for           (4) Mark E. Vovos           for               (17)
                             Timothy D. Trageser     for           (5) David Hammerstad        for               (18)
  Government Counsel                                            Defense Counsel

       [ X ] Open Court                       [ ] Chambers                              [ X ] Telecon
Due to the current COVID-19 public health crisis, all counsel appeared via teleconference. All parties
consented to this hearing being heard telephonically. No Defendants, most of whom are in custody, were
present on the call but all Defendants were represented by counsel. Mr. Doll on behalf of Defendant Stine (2),
was not present at the commencement of the conference call.

Roll call taken by the Court. As an initial matter, the Court noted the necessity of this hearing being held
telephonically in light of the COVID-19 pandemic and that previously entered General Orders requiring social
distancing will not expire until May 15, 2020.

The Court noted a current trial date of May 18, 2020, with a speedy trial timeout of May 20, 2020. The Court
believes everyone will agree that the current May 18, 2020, trial date will not work. The case has previously
been declared complex. The Court's intent in the hearing is to reschedule the trial date as well as set another
pretrial conference.


[ X ] ORDER FORTHCOMING

 CONVENED: 9:05 A.M.            ADJOURNED:          9:21 A.M.     TIME:      0:16 HR.      CALENDARED      [ X ]
        Case 2:19-cr-00111-WFN           ECF No. 574      filed 04/29/20     PageID.3137 Page 2 of 2

United States –vs- Luis Manuel Farias-Cardenas, et al.                                       April 29, 2020
2:19-CR-0111-WFN and 2:19-CR-0173-WFN-1                                                      Page 2
Telephonic Pretrial and Scheduling Conference

The Court has been advised by his staff that there are a number of Defendants whose case will resolve by entry
of a change of plea, which will result in significantly fewer Defendants left for trial. The Court suggested a trial
date in late September or early October, with another pretrial conference to be held in July. The Court inquired
of counsel as a whole for their thoughts on the Court's suggestion.

On behalf of the Government, Ms. Baunsgard believed that the dates suggested are realistic taking into
consideration the anticipated slow reopening of the court after the expiration of the current General Order.
Defense counsel Vovos, Black and Parkins briefly addressed the Court regarding the dates proposed.

After discussion, the May 18, 2020, jury trial date is STRICKEN and RESET to October 5, 2020, at 10:00 a.m.
with a final pretrial conference at 8:30 a.m. An additional pretrial conference shall be held September 9, 2020,
at 9:00 a.m. The Court set a briefing schedule as follows: all additional motions shall be filed no later than
July 10, 2020, with responses to be filed no later than July 24, 2020.

The new trial date, pretrial conference, and briefing schedule apply to both cause numbers.

After the conclusion of the teleconference, the Court's staff was advised that the CMS Conference Log indicated
that Mr. Doll dialed in at 9:12 a.m.
